Judgment, Supreme Court, New York County (Bernard Fried, J.), entered on or about July 2, 1997, which, in a proceeding to annul re*394spondent agency’s denial of petitioner’s appeal of respondent middle income housing corporation’s denial of petitioner’s application for succession rights to an apartment, granted respondent agency’s motion to dismiss the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
The motion court correctly held that petitioner failed to rebut the presumption of receipt raised by respondent agency’s proof of mailing some 14 months before commencement of this proceeding (see, Woodner Co. v Higgins, 179 AD2d 444, lv denied 80 NY2d 756). Concur—Rosenberger, J. P., Williams, Andrias and Colabella, JJ.